ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Yamamoto (US2016/0373896 A1) teaches a system comprising a plurality of mobile object servers respectively assigned to a plurality of regions in a geographic space, the plurality of mobile object servers including at least one mobile object server including a mobile object agent assigned to a moving object in the assigned region; and a plurality of event servers operable to manage events occurring in the geographic space; wherein each mobile object server is operable to transfer the mobile object agent to one of the plurality of mobile object servers assigned to a neighboring region in response to the moving object moving to the neighboring region, and execute the mobile object agent to collect information of events from at least one event server, and provide the moving object with information that assists the moving object with traveling in the geographic space. 
In regarding to independent claims 1, 11 and 19, Yamamoto (US2016/0373896 A1) taken either individually or in combination with other prior art of record fails to teach or render obvious determining whether a first mobile object among the plurality of mobile objects is a real mobile object based on a first sensor information received from the first mobile object, wherein the first sensor information includes position information of the first mobile object detected by the first mobile object; and based on determining that the first mobile object is the real mobile object, using information received from the first mobile object in managing the plurality of mobile objects moving within the geographic space, wherein determining whether a first mobile object among the plurality . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 24, 2021